The opinion of the court was delivered by
Gummere, Chief Justice.
This is an action on a promissory note. The defendant pleaded—first, the general issue, and second, that the plaintiff’s action was barred, because not brought within the period required by the statute of limitations of this state. To the second plea the plaintiff replied that the note in suit was made and delivered in the Staté of Connecticut, and was payable in that jurisdiction; that the time fixed by the statute of limitations of that state within which suit upon a note made and delivered in that state, and payable in that state, was required to be instituted, had not expired when the present action was begun; and averred that the statute of Connecticut, and not that oi this state, fixed the period within which the action might be brought. To this replication the defendant demurred.
The ground of demurrer is that the statute of limitations of this state, and not that of Connecticut, controls. The *11contention of the defendant is well founded. The almost universal rule with relation to the remedies for enforcing contracts is that they are regulated by the law of the state where such remedies are pursued, and not by the law of the state where the contract was made and to be performed. It is equally well settled that a statute of limitations merely affects the remedy, and that, in suits brought upon contracts such as that involved in the present case, the period of limitation prescribed by the law of the forum controls. A citation of authorities upon this subject is unnecessary, for, as was said by this court in Summerside Bank v. Ramsey, 26 Vroom 383, it is entirety at rest in this state.
The defendant is entitled to judgment upon the demurrer.